Citation Nr: 1107963	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The case was most recently before the Board in September 2009.  
At that time, the Board reopened a previously denied claim of 
service connection for schizophrenia and remanded the case for 
additional development.  Given the Veteran's contentions and the 
evidence in the case, the best characterization of the matter is 
a single issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This restated 
issue is reflected on the title page.

The Veteran testified before a Veterans Law Judge in July 2006 
who is no longer employed at the Board.  A copy of the transcript 
of that hearing has been associated with the claims file.  In 
January 2011, the Veteran was informed that the Veterans Law 
Judge who conducted his hearing was no longer employed by the 
Board and he was advised that he had the right to another hearing 
by a Veterans Law Judge.  In January 2011, the Veteran's sister, 
Power of Attorney (POA) for the Veteran, declined an additional 
hearing.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's schizophrenia is not related to active military 
service.

2.  The Veteran does not have PTSD.


CONCLUSIONS OF LAW

An acquired psychiatric disorder, to include schizophrenia and 
PTSD, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1101, 1112, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

Pursuant to the Board's December 2006 remand, the Appeals 
Management Center (AMC) requested from the service department the 
Veteran's mental health clinic records from 1962, obtained 
records from the Social Security Administration (SSA), obtained 
private medical records from Beverly Morgan Park Mental Health 
Center, scheduled VA psychiatric examinations to determine the 
etiology of any existing psychiatric disorders, including PTSD, 
and issued a supplemental statement of the case (SSOC).  Pursuant 
to the Board's September 2009 remand, the AMC scheduled 
additional VA psychiatric examinations to determine the etiology 
of any existing psychiatric disorders, and issued a SSOC.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's December 2006 and September 2009 
remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the United States 
Court of Appeals for Veterans Claims held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in September 2003, March 2006, 
December 2006, and May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although the complete notice 
was not provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
September 2010, which followed the adequate notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006); see also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ).

The Veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The Board notes that the Veteran has identified records that have 
been determined to be unavailable.  

In August 2003, the Veteran identified service treatment records 
dated in 1961 from a hospital in Germany; VA treatment records 
dated in 1967 from VA Hospital (VAH) Los Angeles, 1975 from Hines 
VAH, and 1965 to 1968 from VAH West Side; and private treatment 
records dated from 1975 to 2003 from Dr. Troupe of the Beverly 
Morgan Mental Health Center.

Prior to filing any claim for compensation, a VA Form 10-7131, 
Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, was received indicating 
that the Veteran was VA hospital patient in Los Angeles on March 
2, 1970.  On November 18, 1970, a VA Form 10-2827, Application 
for Outpatient Treatment, was completed indicating that the 
Veteran was treated in Germany for nerves.  The Veteran filed his 
original VA Form 21-526, Veteran's Application for Compensation 
or Pension, in December 1970.  At that time, the Veteran 
indicated that he received treatment in 1962 at the base hospital 
in Hanau, Germany for a mental disability.  A Hospital Summary 
for admission from December 1970 to January 1971 to VAH Downey, 
Illinois notes that the Veteran would be receiving outpatient 
treatment at VAH West Side.    

In September 2003, requests were made for records of all 
treatment for the period 1975 to present from Hines VA Medical 
Center (VAMC) and for the period 1965 to present from Westside 
VAMC.  In October 2003, the RO was notified that there were no 
medical records at Hines VA Hospital or FRC.  In March 2004, the 
RO was notified that Los Angeles VAMC had no medical records on 
the Veteran.  In January 2007, the AMC was notified that the West 
Los Angeles Healthcare System computer data base and the 
retirement and archived records were checked but that no 
treatment records were listed for the Veteran.  In June 2005, the 
Veteran was informed that VA requests for treatment records from 
Hines and Los Angeles VAMCs received responses that there were no 
medical records for the Veteran.  In June 2006, the RO submitted 
for the record a formal finding on the unavailability of VA 
medical records at VAMC Hines and VAMC Los Angeles.
  
With respect to VA treatment records from Westside VAMC, the 
Board notes that in July 1984, SSA received from VA West Side 
Medical Center a Hospital Summary from May 29, 1980 to June 16, 
1980, outpatient notes from October 23, 1980 and October 24, 
1980, x-ray report on May 30, 1980, EKG and tracing on May 30, 
1980.  It was noted that this was the entire file at this 
facility.    

In February 2004, a request was made of Dr. Troupe for all 
available treatment records.  In May 2004, the RO was notified 
that another therapist had taken over the practice at Beverly 
Morgan Mental Health Center and that there were no records 
available.  In June 2004, the Veteran was notified that although 
VA had asked for records for Dr. Troupe and Westside VA Hospital, 
it was his responsibility to see that VA received treatment 
records.  

In December 2006, the Board remanded the case for additional 
development.  Specifically, the Board directed that a search be 
made for any mental health clinic records or consultation reports 
for the Veteran in 1962, and which may have originated at the 
Army health care facility at Hanau, Germany, variously identified 
as:  Francois Dispensary APO 165 Hanau; Francois Disp, 3rd Armd 
Div Arty, APO 165 New York, NY; and US Army Hospital Frankfurt 
Branch Dispensary #5 Hanau, APO 165 US Forces.  The Board noted 
that during that time, the Veteran was assigned to Co B, 14th QM 
Bn, APO 165, New York, NY and directed that all action taken to 
obtain the requested records should be documented fully in the 
claims file and every lead as to the location of the requested 
records should be followed to its logical conclusion.

A request for information was sent in December 2006.  
Specifically, the AMC requested active duty inpatient clinical 
records for CO B, 14th QM BN APO 165, New York NY Mental Health 
from January 1, 1962 to December 31, 1962 at Francois Dispensary 
APO 165 Hanau, Francois Disp, 3rd ARMD DIV ARTY, APO 165, NY, NY, 
and US Army Hospital, Frankfurt Bran. Disp #5, Hanau APO165.  In 
response, the service department noted that searches of Hanau 
1962 and Frankfurt 1962 were conducted but that no clinical 
records were located.

In May 2007, the Veteran was notified of the negative responses 
for clinical records from Hanau and Frankfurt Dispensaries.  

Thus, with respect to the medical records identified by the 
Veteran that have not been obtained by VA, the Veteran has been 
notified that these records although requested by VA are 
unavailable.  In addition, the Veteran has been notified that he 
is ultimately responsible for providing the evidence.  To date, 
the Veteran has not submitted any of the unavailable medical 
evidence.
 
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in October 2003, June 2009, January 
2010, and August 2010.  38 C.F.R. § 3.159(c)(4).  The VA 
examiners noted that the Veteran did not meet the criteria for 
PTSD after a review of the claims file and mental status 
examination and interview with the Veteran.  The June 2009 and 
August 2010 VA examiners addressed the etiology of the Veteran's 
schizophrenia in conjunction with a review of the claims file and 
mental status examination of the Veteran.  The Board notes in 
further detail below that there are problems with the June 2009 
VA examination which renders it inadequate.  However, the August 
2010 VA examination report is adequate upon which to base a 
decision.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
The first question that must be addressed, therefore, is whether 
incurrence of a psychiatric disorder is factually shown during 
service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of a psychiatric illness during service.  The Board 
notes that the Veteran completed two Reports of Medical History 
in conjunction with his December 1962 separation examination.  On 
one of these reports, he indicated that he had had at some point 
in time depression or excessive worry and nervous trouble; and on 
the other, he denied ever having these problems.  Even assuming 
for the sake of argument that the Veteran did experience these 
problems during service, the Board cannot conclude a psychiatric 
condition was incurred during service.  That the Veteran suffered 
from depression or excessive worry and nervous trouble in service 
alone is not enough; there must be chronic disability resulting 
from these problems.  In this case, on the clinical examination 
for separation from service, the Veteran's psychiatric health was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the Veteran suffered from a chronic psychiatric 
disorder during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).  Psychosis can be service-connected on such a 
basis.  However, the first showing of any psychosis was not until 
1970, several years after the Veteran's discharge from service.  
Thus, service connection is not warranted for a psychosis on a 
presumptive basis.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the Veteran reports 
continuity of post-service symptoms, the Board finds his 
allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
psychiatric disorder is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan, 451 F.3d at 1337.  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  In this regard, the Board notes that the record is 
devoid of objective evidence of schizophrenia until 1970, seven 
years after service.  

Competent lay testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible."  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  See Madden, 125 F.3d at 
1481 (Board is entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence); Gilbert v. Derwinski, 1 Vet. App. 
49, 58-59 (1990) (the Board must weigh positive evidence of lay 
statements by Veteran and family of post-service symptoms and the 
Veteran's post-service histories to treating physicians of in-
service back injury against negative evidence of negative service 
treatment records, negative service separation examination 
report, no treatment for years after service, and post-service 
motor vehicle accident and work-related accident).  

In this case, to the extent the Veteran contends that he 
experienced continuous post-service symptoms of schizophrenia, 
these contentions are inconsistent with other statements made.  A 
Report of Disability Interview dated in March 1971 indicates that 
the Veteran reported that his nervous condition first bothered 
him in 1966.  During psychiatric evaluations in the 1980s, the 
Veteran indicated that his hallucinations started in 1970.  At a 
December 1982 VA examination, the Veteran reported that he had 
been nervous since December 1970 and that from December 1970, he 
heard voices at night talking to him about evil things and 
telling him they will kill him.  As such, the Board finds that 
any assertions by the Veteran as to the continuity of 
symptomatology of his schizophrenia since service to be less than 
credible.  

With respect to the lay assertions of the Veteran's sister, in 
September 2010, she stated, 

It is assumed that [the Veteran] showed no signs of 
mental disorder from 1963 to 1971.  That could be no 
further from the truth.  When [the Veteran] returned 
home from active duty he appeared to be okay.  Then 
slowly the family started noticing unconventional 
behavior on [the Veteran's] part.  He refused to take 
off his army jacket.  He wore it everywhere.  If 
anyone asked him about it, he became very aggressive 
to the point of pushing and hitting.  As [the 
Veteran's] behavior became more aggressive towards 
neighbors and friends, my father would have to step in 
and subdue him.  My father was well respected in the 
community.  The neighbors would call him to come and 
get [the Veteran] when he was out of control.  The 
police would bring [the Veteran] back home rather than 
to arrest him.  Sometimes [the Veteran] would enter 
the neighbor's backyard, breaking off tree branches 
and trying to hit them with it.  Although my father 
did his best with [the Veteran], it was no longer good 
enough to satisfy the neighbors.  [The Veteran] had 
become a dangerously frightening menace to the 
neighborhood and they wanted my father to get him 
help.  Subsequently, [the Veteran] was admitted to 
Tinley Park Mental Health around 1969 or 1970.

In response, the Board notes that the Veteran was first admitted 
to Tinley Park Mental Health Center in March 1972; thus, the 
record shows that the sister's lay statements with respect to 
dates are not quite accurate.  In addition, the sister does not 
indicate when, in fact, the Veteran's unconventional behavior 
began.  As such, her lay statement with respect to continuity of 
psychiatric symptomatology is not specific enough to establish 
service connection.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
evidence of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  

In this case, the Veteran has not been diagnosed with PTSD.  
Records for hospitalization from December 1970 to January 1971at 
VA Hospital in Downey, Illinois indicated a diagnosis of 
undifferentiated type schizophrenia in partial remission.  
Private medical records dated in 1972 from Tinley Park Mental 
Health Center show a final diagnosis of chronic undifferentiated 
type schizophrenia.  A June 1973 letter from Dr. Wigutow noted a 
diagnosis of chronic undifferentiated type schizophrenic 
reaction.  VA medical records from West Side Medical Center in 
October 1980 show diagnoses of acute psychosis, chronic type 
schizophrenia, and chronic alcohol abuse.   

The Veteran underwent a September 1981 examination for SSA 
disability determination purpose.  In the report, Dr. Brady 
diagnosed paranoid schizophrenia and rule out hypomanic bipolar 
disorder.  The Veteran underwent VA psychiatric examination in 
December 1982.  After mental status examination, the examiner 
diagnosed undifferentiated type schizophrenic disorder.  The 
Veteran underwent a November 1983 examination for SSA disability 
determination purpose.  In the report, Dr. Benson diagnosed 
chronic paranoid type schizophrenia currently in partial 
remission.  Chicago Department of Health treatment records dated 
from 1987 to 2008 show only diagnoses of schizophrenia.

The Veteran underwent VA PTSD examination in October 2003.  The 
examiner noted that the Veteran had been diagnosed with 
schizophrenia and that he had been stabilized on medication.  The 
Veteran complained of hearing voices, paranoid thinking and 
depression.  After mental status examination, the examiner 
diagnosed chronic schizophrenia and noted that criteria for PTSD 
were not met.  In an April 2007 statement, Dr. Tate noted that 
the Veteran had been a patient of the clinic since September 1975 
and that he was being treated for chronic schizophrenia.  The 
Veteran underwent VA examinations in June 2009, January 2010, and 
August 2010.  After reviews of claims file and mental status 
examinations of the Veteran, diagnoses of schizophrenia were 
rendered.  The examiners specifically noted that the criteria for 
PTSD were not met.  

The evidence does not show the presence of a current PTSD 
diagnosis.  Without a DSM-IV PTSD diagnosis, there can be no 
entitlement to compensation for PTSD.   See Degmetich v. Brown, 
104 F.3d 1328 (1997).  Thus, the Board concludes that service 
connection is not warranted for PTSD.

With respect to schizophrenia, the evidence clearly shows that 
the Veteran has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a relationship 
between the current disability and military service.  However, no 
medical professional has ever related this condition to the 
Veteran's military service.  

In June 2009, the VA examiner, after review of the claims file 
and mental status examination of the Veteran diagnosed 
schizophrenia and opined that it was not at least as likely as 
not that this mental condition was related to service since he 
was first seen for this condition in 1972 and he left service in 
1966.  In August 2009, the Veteran's representative argued that 
the August 2009 examination was inadequate and noted that the 
physician gave no rationale for the diagnosis.  However, the 
examiner noted that the Veteran reported that he hears voices and 
every day he becomes paranoid and socially withdrawn and isolates 
himself from people.  Mental status examination demonstrated that 
he was cooperative and friendly and that he was oriented as to 
person, place and time.  The examiner noted that the Veteran 
spoke clearly and his answers were coherent and relevant.  The 
Veteran reported that he had had transient suicidal ideations and 
complained of hearing voices and of paranoid thinking.  The 
Veteran's mood was noted to be one of depression.  The examiner 
also noted that as a side effect of his psychotropic medication, 
the Veteran exhibited involuntary movement of the mouth and 
tongue.  

The Board notes that the examiner indicated that the Veteran was 
first seen for this condition in 1972 and that he left service in 
1966, which was apparently based on the Veteran's report.  Thus, 
although the examiner indicates that he reviewed the claims file, 
he does not appear to use any information from the claims file 
and instead uses only the Veteran's reports on examination.  
Because of this, the Board agrees that the June 2009 VA 
examination in adequate for adjudication purposes.  It was on 
this basis that the Board remanded the case in September 2009 for 
another VA examination.

Pursuant to the Board's remand, the Veteran underwent additional 
VA psychiatric examination in August 2010.  After review of the 
claims file and mental status examination of the Veteran, a 
diagnosis of paranoid type schizophrenia was rendered.  The VA 
examiner indicated that she reviewed the claims file, and her 
discussion of the evidence in the claims file indicates that a 
review was made.  The VA examiner discussed the Veteran's 
assertions that he served in Germany for years, that he "got 
schizophrenic when he got shot at."  The examiner also discussed 
that although the Report of Medical History dated in December 
1962 indicates that the Veteran checked a box noting that he 
suffered from depression or excessive worry and nervous trouble, 
the examiner also noted that at the top of the Report of Medical 
History form, he wrote, "I am completely in good health."  In 
addition, the examiner discussed that the service treatment 
records were negative for any treatment for a nervous or mental 
condition and that he was first treated for psychosis in 1970, 
seven years after service.  The examiner also documented post-
service treatment beginning in 1970 for schizophrenia.

The examiner solicited pre-military, military, and post-military 
medical history from the Veteran.  The mental status examination 
indicated that the Veteran's speech was slightly mumbled and 
difficult to hear, his thought process was slow but goal directed 
and sequential, his thought content was within normal limits, and 
that there was no evidence of obsessive-compulsive behavior.  The 
Veteran's memory was noted to be intact, and the examiner noted 
that he denied suicidal and homicidal thoughts and panic attacks.  
The Veteran's sleep was noted to be about six hours per night on 
average and the examiner noted that he reported nightmares 
"every once in a while" about being shot.  The Veteran 
reportedly heard voices saying "evil things."  The Veteran also 
reported command hallucinations that told him to hurt himself and 
indicated that he heard voices twice a week on average but that 
medications helped decrease the frequency.  The Veteran also 
denied paranoid ideation and visual hallucinations.  

The examiner stated that the Veteran met the criteria for 
schizophrenia, paranoid type.  She noted that he experienced 
auditory hallucinations and presented with blunted affect and 
slow thought process.  The examiner also noted that those 
symptoms were partially controlled with medication.  

The examiner noted that the service treatment records were 
negative for treatment or a diagnosis of schizophrenia and that 
although he checked a box citing excessive worry or depression on 
his Report of Medical History, these complaints were not 
consistent with symptoms of psychosis or the Veteran's current 
symptom presentation.  The examiner noted that based on the 
temporal gap between the Veteran's initial treatment/diagnosis 
with schizophrenia and the time he was discharged from service, 
i.e., seven years from time of active duty, it was her opinion 
that it was less likely than not that the Veteran's psychosis was 
related to military service.

The Board notes that the Veteran's representative argues that the 
August 2010 VA examination is inadequate as there was no 
discussion of the lay assertions of the Veteran or his sister.  
However, as noted above, the Veteran's lay assertions have been 
deemed by the Board not credible based on internal 
inconsistencies in his various statements.  In addition, the 
sister's lay assertions as to when the Veteran's "unconventional 
behavior" began are vague.  As noted above, she indicated that 
when the Veteran first came home from active service, he appeared 
okay and then slowly the family began noticing his unconventional 
behavior.  The VA examiner's opinion, based on the medical 
evidence of record, included a detailed explanation of why the 
Veteran's schizophrenia was not related to his active duty 
service.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  In this case, the medical evidence does not show 
treatment or diagnosis of his psychiatric problems until seven 
years after service.  Thus, the Board concludes that service 
connection in not warranted for a psychiatric disorder, including 
schizophrenia.

Although the Veteran and his sister contend that he suffers from 
schizophrenia and PTSD that are related to his service, as lay 
persons they are not competent to offer diagnoses or opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu, 2 Vet. App. at 494-95.  Additionally, this theory of 
causation was considered by the August 2010 VA examiner and it 
was not endorsed.

For all the foregoing reasons, the Board finds that the claim of 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, is denied.



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


